Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  November 7, 2012                                                     Robert P. Young, Jr.,
                                                                                 Chief Justice

  145217-8                                                             Michael F. Cavanagh
                                                                             Marilyn Kelly
                                                                       Stephen J. Markman
                                                                       Diane M. Hathaway
                                                                           Mary Beth Kelly
  DAVID BAKER, a Legally Incapacitated Person,                             Brian K. Zahra,
  by BETH BAKER, his Guardian,                                                        Justices
            Plaintiff/Counter-
            Defendant/Appellant,
  v                                              SC: 145217
                                                 COA: 295812
                                                 Saginaw CC: 06-059173-NO
  AUTOMOBILE CLUB OF MICHIGAN, d/b/a
  AAA MICHIGAN,
           Defendant/Counter-Plaintiff/
           Third-Party Plaintiff/Appellee,
  and
  AUTO OWNERS INSURANCE COMPANY
  and HOMEOWNERS INSURANCE
  COMPANY,
           Third-Party Defendants.

  _________________________________________/
  DAVID BAKER, a Legally Incapacitated Person,
  by BETH BAKER, his Guardian,
            Plaintiff/Counter-
            Defendant/Appellant,
  v                                              SC: 145218
                                                 COA: 296340
                                                 Saginaw CC: 06-059173-NO
  AUTOMOBILE CLUB OF MICHIGAN, d/b/a
  AAA MICHIGAN,
           Defendant/Counter-Plaintiff/
           Third-Party Plaintiff/Appellee,
  and
  AUTO OWNERS INSURANCE COMPANY
  and HOMEOWNERS INSURANCE
  COMPANY,
           Third-Party Defendants.
                                                                                                              2


_________________________________________/

      On order of the Court, the application for leave to appeal the March 6, 2012
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.

      MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 7, 2012                    _________________________________________
       t1031                                                                Clerk